Motion by appellant to enlarge time to perfect its appeal granted by default; time enlarged to the January 1961 Term, commencing January 3, 1961. The appeal is ordered on the calendar for said term. The record and appellant’s brief must be served and filed on or before December 9, 1960. The record should be promptly certified, or stipulated by the respective attorneys, or sworn to by one of appellant’s attorneys, as prescribed by rule and statute (Rules Civ. Prac., rule 234; Civ. Prac. Act. § 616, § 170, § 170-a). Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.